DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-21, 23-29, and 44 drawn to a pre-formulation, a device containing the pre-formulation, and a kit containing the device) in the reply filed on October 12, 2016, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific pre-formulation as Formulation No. 4071S230-L in Table 19); and Species B (i.e., a single and specific treatment as acromegaly) in the reply filed on October 12, 2016, is acknowledged.  Please note that after further consideration, the species requirement of Species A and B are hereby removed.   

Status of Claims
Claims 1-43 were originally filed on November 17, 2014. 
The amendment received on November 17, 2014, canceled claims 32-33 and 40-43; and amended claims 2-10, 12-24, 26-31, 34, and 37-39.  The amendment received on October 12, 2016, canceled claim 22; amended claims 2-21; and added new claim 44.  The amendment received on May 23, 2017, amended claims 1-4 and 30-31.  The amendment received on January 24, 2018, canceled claim 16; amended claims 1 and 30; and added new claims 45-47.  The amendment received on January 
Claims 1, 4-6, 9-15, 17-18, 20-21, 23-30, 34-39 and 45-49 are currently pending, and claims 1, 4-7, 9-15, 17-18, 20-21, 23-29, and 45-49 are under consideration as claims 30 and 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2016.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2013/060739 filed May 24, 2013, which is a continuation of PCT/EP2012/059917 filed May 25, 2012, and claims priority under 119(e) to U.S. Provisional Application No. 61/730,613 filed on November 28, 2012.

Response to Arguments
Applicant’s arguments, see Response, filed 7/8/21, with respect to double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 10-15, 17-21, 23-29 and 45-49 as being unpatentable over claims 1-2, 4-6, 8-9, 12-16 of U.S. Patent No. 9,526,788 B2 (Johnsson et al. (I)) (cited in the IDS received on 8/7/17) in view of Joabsson et al. WO 2006/075124 A1 published July 20, 2006 (cited in the IDS received on 2/13/15), "Somatostatin analogue shows promise in Cushing’s disease,” Nature Rev. 9:830 (2010) (hereinafter “the Nature article”) (cited in the Restriction Requirement mailed on 4/12/16), Nistor et al. WO 2010/020794 A1 published on February 25, 2010 (cited in the IDS received on 2/13/15), and Lambert et al., U.S. Publication No. 2010/0178344 A1 published on July 15, 2010 (cited in the IDS received on 5/15/19) has been withdrawn. 


Response to Amendment
The Declaration under 37 CFR 1.132 filed 7/8/21 is insufficient to overcome the rejection of claims 1, 4-6, 10, 12-15, 17-18, 20-21, 23-29, and 45-49 based upon Joabsson et al. WO 2006/075124 A1 published July 20, 2006 (cited in the IDS received on 2/13/15) in view of "Somatostatin analogue shows promise in Cushing’s disease,” Nature Rev. 9:830 (2010) (hereinafter “the Nature article”) (cited in the Restriction Requirement mailed on 4/12/16), and Lambert et al., U.S. Publication No. 2010/0178344 A1 published on July 15, 2010 (cited in the IDS received on 5/15/19), alone or as evidenced by, Cambridge Isotope Laboratories, Inc., "Calculating Concentrations of Free Acid or Base from Salt Form," available online at http://www.isotope.com/userfiles/files/assetLibrary/ENV_NEWS_ACID_calculating.pdf, 1 page (2014) (cited in the IDS received on 8/7/17), and Sengwa, et al., J. Molec. Liquids 108:47-60 (2003) (cited in the IDS received on 8/30/18)as set forth in the last Office action for the following reasons.
	In response to the Declarants’ first argument, i.e., the claimed pre-formulation comprising the pamoate salt of pasireotide provides unexpected technical benefits (i.e., greater stability) compared to identical pre-formulations comprising other salt forms of pasireotide, it is found unpersuasive.  It is acknowledged that Figure 4 appears to depict the pasireotide pamoate formulation as exhibiting improved stability when compared to pasireotide acetate and pasireotide hydrochloride formulations. It is further acknowledged that error bars cannot be provided since there is only one sample tested.  However, pursuant to MPEP 716.02(b)(I), the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practically significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  Although the stability of the pamoate formulation appears statistically higher than the acetate formulation, such a determination is harder to make between the pamoate and hydrochloride formulations, especially since the stability of the pamoate formulation appears to decrease and is closer to the stability of the hydrochloride formulation when the weight percentage of ethanol and PG is 10 wt%.  As such, it would be expected that the stability of a pasireotide pamoate formulation having 15 wt% for ethanol and PG (i.e., 
	Additionally, assuming arguendo, that Figure 4 depicts that the pamoate formulation exhibit significantly improved stability compared to other salt formulations, contrary to the Declarant’s argument, the claimed invention is not commensurate in scope with the claimed invention.  As stated in the Action mailed on 2/8/21, it is noted that the ratio between components c:d (i.e., ethanol to PG) is limited to a single species, i.e., 1:1 and the ratio between components a:b (i.e., phosphatidyl choline and diacyl glycerol) is limited to a single species, i.e., 1:1.  The instantly claimed ratio between components c:d is not recited in instant claim 1, but the amount of component (c) ranges from 5-15 wt% and the amount of component (d) ranges from 5-15 wt% thereby encompassing various ratios between components c:d, e.g., 5 wt% ethanol and 15 wt% PG thereby correlating to a 1:3 ratio between components c:d.  Similarly, the instantly claimed ratio between components a:b is encompasses various ratios between components a:b.  Moreover, the concentration of pasireotide pamoate was limited to about 30 mg/ml whereas the claimed concentration range is 5 to 100 mg/ml.  As such, an ordinary skilled artisan cannot determine a trend from the exemplified data that could be extended over the entire claimed range because there is no trend established by the data.  Therefore, the Examiner maintains the position that the claimed invention is not commensurate in scope with the unexpected results with respect to the ratio between components a:b and c:d, and with respect to the concentration of pasireotide pamoate.   
	In response to Declarant’s third argument, i.e., the Joabsson would not have motivated the person skilled in this technical area to make the claimed pre-formulation having components (d) and (e), it is found unpersuasive.  It is respectfully submitted that the rejections below are obviousness rejections In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding instant component (d), although it is acknowledged that the formulations in Example 2 of Joabsson do not include any active agent such as a somatostatin analogue, as discussed in the rejection below, it is clear when reading the Joabsson reference as a whole envisions utilizing somatostatin analogues such as octreotide in an injectable formulation.  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As such, the fact that Example 2 of Joabsson does not include a somatostatin analogue in examining the viscosity of various depot precursors, does not preclude a finding of obviousness.  
Furthermore, pursuant to MPEP 2123 (II), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Therefore, in the instant case, the fact that Joabsson teaches preferred embodiments and/or samples that do not contain PG and/or only trace amounts of water do not constitute a teaching away.  Similarly, such preferred embodiments would not dissuade an ordinary skilled artisan from including the claimed polar solvent in the claimed pre-formulation.  It is noted that Joabsson does not teach or suggest that PG cannot be included in a pre-formulation at all.  Rather, Kratz teaches preferred embodiments without a polar solvent.  Thus, contrary to Applicant’s argument, an ordinary skilled artisan would be motivated to include the claimed amount of a polar solvent such a PG in light of the teachings of Joabsson.
Regarding instant component (e), although it is acknowledged that the Lambert reference does not examine the stability of different salt formulations containing a somatostatin analogue and teaches a different structural formulation, i.e., microparticles with a polymer matrix, it is noted that the Joabsson reference teaches the formulation structure.  When reading the Joabsson reference, the question to ask is whether an ordinary skilled artisan would be motivated to substitute octreotide taught by Joabsson with pasireotide.  The Examiner maintains that the answer is yes in light of the teachings of the Lambert reference.  The rejection below explicitly identifies advantages of pasireotide over octreotide.  More specifically, the Nature article provides an ordinary skilled artisan with the motivation to utilize pasireotide given the broader somatostatin binding affinities of pasireotide compared to octreotide.  Thus, the fact that Joabsson et al. does not expressly recite that the at least one peptide somatostatin receptor agonist comprises pasireotide does not preclude a finding of obviousness because the combination of Joabsson et al. and the Nature article suggest utilizing pasireotide as discussed in the rejection above.  Applicants have provided no evidence or data to suggest such teachings taught by the Nature article are not applicable and/or incorrect. Therefore, without evidence to the contrary, an ordinary skilled artisan would be motivated with a reasonable expectation of success to substitute pasireotide in place of octreotide.
W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As discussed in the rejection below, Joabsson et al. expressly teaches that the salt form of octreotide encompasses pamoate.  As such, the fact that Joabsson et al. does not utilize octreotide pamoate in an example does not preclude a finding of obviousness given that Joabsson et al. only discusses a few different salt forms that can be used, e.g., hydrochloride, acetate, pamoate, citrate.  Thus, an ordinary skilled artisan would be motivated to substitute one salt for another, i.e., pamoate for acetate.  Such a substitution constitutes a simple substitution of one known element for another to obtain predictable results pursuant to KSR.  
Additionally and/or alternatively, as discussed in the rejection below, Lambert et al. evidences that pasireotide pamoate is a known somatostatin receptor agonist that when formulated in microparticle pharmaceutical compositions exhibit a lower initial release of the active ingredient and/or a longer duration of action and/or a favorable pharmacokinetic release profile in order to treat Cushing’s Disease.  Although Lambert is directed to microparticles comprising pasireotide pamoate, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lambert expressly teaches that the most preferred salt for pasireotide is pamoate monosalt because Lambert et al. surprisingly found that keeping the overall composition of the formulation constant but changing the polymer/drug concentration during the process of making the microparticles resulted in microparticles with improved properties such as a lower initial release of the active ingredient and/or a longer duration of action and/or a favorable pharmacokinetic release profile, especially at repeated dosing compared to previously known pharmaceutical compositions comprising pasireotide microparticles.  Therefore, Lambert et al. teaches pharmaceutical compositions for extended release comprising microparticles with a polymer matrix comprising one or more biodegradable polymers and pasireotide pamoate as an active ingredient where the maximum plasma concentration (burst) of the 
	Accordingly, the Declaration is found unpersuasive. 	

Maintained Rejections/Modified in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 4-6, 10, 12-15, 17-18, 20-21, 23-29, and 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joabsson et al. WO 2006/075124 A1 published July 20, 2006 (cited in the IDS received on 2/13/15) in view of "Somatostatin analogue shows promise in Cushing’s disease,” Nature Rev. 9:830 (2010) (hereinafter “the Nature article”) (cited in the Restriction Requirement mailed on 4/12/16), and Lambert et al., U.S. Publication No. 2010/0178344 A1 published on July 15, 2010 (cited in the IDS received on 5/15/19), alone or as evidenced by, Cambridge Isotope Laboratories, Inc., "Calculating Concentrations of Free Acid or Base from Salt Form," available online at http://www.isotope.com/userfiles/files/assetLibrary/ENV_NEWS_ACID_calculating.pdf, 1 page (2014) Sengwa, et al., J. Molec. Liquids 108:47-60 (2003) (cited in the IDS received on 8/30/18).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, Joabsson et al. teaches a pre-formulation comprising certain amphiphilic components, at least one somatostatin analogue and a biologically tolerable solvent in a low viscosity phase such as molecular solution (See Joabsson specification, pg. 6, lines 23-25).  Moreover, Joabsson et al. teaches a pre-formulation comprising a low viscosity mixture of: (a) at least one diacyl glycerol, (b) at least one phosphatidyl choline, (c) at least one oxygen containing organic solvent, (d) at least one somatostatin analogue, wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid (See Joabsson specification, pg. 7, lines 1-8) thereby satisfying the claim limitations with respect to where the pre-formulation comprises a low viscosity mixture of: (a) at least one diacyl glycerol, (b) at least one phosphatidyl choline, (c) at least one oxygen containing organic solvent, and (e) at least one somatostatin analogue wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid as recited in claim 1.  

For claim 1, with respect to where the pre-formulation has a viscosity of 1-1000 mPas at 20ºC, Joabsson et al. teaches that a typical range of suitable viscosities of the low viscosity mixture would preferably be 1 to 1000 mPas at 20ºC (See Joabsson specification, pg. 12, lines 4-14).  As such, the teachings of Joabsson et al. satisfy the claim limitation with respect to where the pre-formulation has a viscosity of 1-1000 mPas at 20ºC as recited in claim 1.

For claim 1, with respect to where the at least one peptide somatostatin receptor agonist consists of pasireotide, Joabsson et al. teaches that the somatostatin analogue can be octreotide and lanreotide (See Joabsson specification, pg. 18, lines 16-21, 32-35; pg. 19, lines 1-2).  
The Nature article teaches that the somatostatin analogue, pasireotide, is the first therapeutic agent targeted to the pituitary to show benefits in a Phase III trial of patients with Cushing's Disease (See Nature article, col. 1, 1st paragraph).  Moreover, the Nature article teaches that there are currently no st paragraph).  Such affinity to 4 somatostatin receptors is beneficial over other somatostatin analogues such as octreotide because octreotide only exhibits affinity to somatostatin receptor 2, which is downregulated in states of cortisol excess such as Cushing's Disease, and thus ineffective (See Nature article, col. 2, 1st paragraph).  Therefore, the teachings of the Nature article suggest the advantages of utilizing pasireotide over octreotide.

For claim 1, with respect to where the at least one peptide somatostatin receptor agonist consists of pasireotide pamoate, Joabsson et al. teaches that several clinical studies also feature the octreotide pamoate (See Joabsson specification, pg. 2, line 13).  This derivative retains the key Phe-(D)Trp-Lys-Thr β-turn but, in contrast to the natural hormone, has a terminal half-life of around 1.7 hours (See Joabsson specification, pg. 2, lines 13-15).  Furthermore, Joabsson et al. teaches that typically, the octreotide referred to is the most common salt, octreotide acetate, but the free molecule, or any other biologically acceptable salt, such as hydrochloride, pamoate, citrate, etc. (See Joabsson specification, pg. 18, lines 16-21).  As such, Joabsson et al. suggests that the salt form of the somatostatin analogue can be interchanged between acetate, hydrochloride, pamoate, and citrate.  It is further noted that the teachings of Joabsson et al. necessarily encompass where the salt form of pasireotide is calculated in terms of free base as evidenced by the Cambridge Isotope Lab reference.
Lambert et al. teaches improved microparticles comprising a somatostatin analogue and compositions comprising the somatostatin analogue microparticles (See Lambert specification, paragraph [0001]).  The preferred somatostatin analogue is pasireotide, in free form, in salt, or complex form or in protected form  (See Lambert specification, paragraph [0002]).  The most preferred salt for pasireotide is pamoate monosalt (See Lambert specification, paragraph [0003]).  Lambert et al. surprisingly found that keeping the overall composition of the formulation constant but changing the polymer/drug concentration during the process of making the microparticles resulted in microparticles with improved properties (See Lambert specification, paragraph [0008]).  Pharmaceutical compositions comprising the new microparticles show a lower initial release of the active ingredient and/or a longer duration of action 

For claims 1, 4, and 48-49, with respect to the dosage amount of component (e), i.e., 5 to 150 mg/ml as recited in claim 1, 10 to 100 mg/ml as recited in claims 4 and 48, and 20-70 mg/ml as recited in claim 49, Joabsson et al. teaches that a needle smaller than a 19 gauge needle contains octreotide at around 10 to 180 mg with a total volume for administration of no more than 5 ml, (See Joabsson specification, pg. 28, lines 30-35; pg. 29, lines 1-5), which equates to 10 mg/5 ml (i.e., 2 mg/ml) to 180 mg/5 ml (i.e., 56 mg/ml).  As such, the claimed dosage amount of the somatostatin analogue overlaps with the dosage amount taught by Joabsson et al. thereby satisfying the claim limitations as recited in claims 1, 4, and 48-49.

For claims 1, 46, and 48-49, with respect to where the low viscosity mixture comprises component (d), i.e., 5-15 wt.% of a polar solvent comprising PG as recited in claim 1; with respect to where component (d) is present at a level of 6-12 wt.% as recited in claim 46; and with respect to where component (d) is present at a level of 5-10 wt% as recited in claims 48-49, Joabsson et al. teaches in Example 2 that a mixture of PC/GDO/EtOH was prepared according to the method in Example 1 (See Joabsson specification, pg. 32, lines 1-2).  All, or nearly all, of the EtOH was removed from the mixture with a rotary evaporator and the resulting solid mixtures were weighed in a glass vial after which 2, 5, 10 or 20% of a solvent such as propylene glycol (PG) (See Joabsson specification, pg. 32, lines 2-7).  

For claims 1 and 10, with respect to when the low viscosity mixture does not comprise an antioxidant as recited in claims 1 and 10, Joabsson et al. teaches many octreotide pre-formulations that do not contain an antioxidant such as Formulations F to T in Example 7 (See Joabsson specification, pg. 35, lines 10-16).  As such, the pre-formulations taught by Joabsson et al. do not require an antioxidant thereby satisfying the claims limitations as recited in claims 1 and 10. 

For claims 1, 13-15, and 48-49, with respect to the weight percentages of components (a), (b), and (c), Joabsson et al. teaches that the amounts of these components will typically be in the range of 40-70% of component (a), 30-60% of component (b), 0.1-10% of component (c), and the somatostatin analogue is present at 0.1% to 10% (See Joabsson specification, pg. 12, lines 24-27) thereby overlapping with respect to the claimed weight percentages where component (a) ranges from 20-50 wt.%, component (b) ranges from 20-54 wt.%, component (c) ranges from 0.1-35 wt.% as recited in claim 1, with respect to the claimed weight percentage where component (a) ranges from 30-40 wt.% as recited in claim 13, with respect to the claimed weight percentage where component (b) range from 30-45 wt.% as recited in claim 14, with respect to where the claimed weight percentage where component (c) ranges from 5-12 wt.% as recited in claim 15, and with respect to where the claimed weight percentage of 

For claim 1, where component (c) is ethanol, Joabsson et al. further teaches that the oxygen containing organic solvent is preferably ethanol (See Joabsson specification, pg. 16, lines 23-35; pg. 17, line 1) thereby constituting where component (c) is ethanol as recited in claim 1.  

For claims 1 and 18, Joabsson et al. teaches that the ratios of components a:b are typically 40:60 to 70:30 where ratios around 50:50 are highly effective (See Joabsson specification, pg. 12, lines 33-34) thereby overlapping the claimed ratio of components a:b where the ratio is in the range of 40:60 to 54:46 as recited in claim 1, and where the ratio is in the range of 45:55 to 54:46 as recited in claim 18.  

For claim 5, where component (a) is glycerol dioleate (GDO), Joabsson et al. teaches that component (a) is at least one diacyl glycerol (DAG) and thus has two non-polar “tail” groups (See Joabsson specification, pg. 14, lines 21-22).  In particular embodiments, Joabsson et al. teaches that component (a) comprises, consists essentially of or preferably consists of GDO (See Joabsson specification, pg. 16, lines 6-7; pg. 17, line 1; pg. 26, line 17; Table 2).  As such, the teachings of Joabsson et al. satisfy the claim limitation as recited in claim 5.

For claim 6, where component (b) comprises soy PC, Joabsson et al. teaches that component (b) is at least one phosphatidyl choline (PC) where the PC can be derived from a natural source including egg, heart, brain, liver and plant sources including soybean (See Joabsson specification, pg. 15, lines 25-28).  In preferred embodiments, Joabsson et al. teaches that component (b) is soy PC (See Joabsson specification, pg. 16, lines 6-7; pg. 26, line 19; Table 2).  As such, the teachings of Joabsson et al. satisfy the claim limitation as recited in claim 6.



For claims 17 and 45, with respect to the combined total level of components (c) and (d) being less than or equal to 25 wt.% as recited in instant claim 17; and with respect to where components (c) and (d) combined are present at a total level less than or equal to 15-20 wt% as recited in instant claim 45, in a specific embodiment, Joabsson et al. teaches in Example 2 that a mixture of PC/GDO/EtOH was prepared according to the method in Example 1 (See Joabsson specification, pg. 32, lines 1-2).  All, or nearly all, of the EtOH was removed from the mixture with a rotary evaporator and the resulting solid mixtures were weighed in a glass vial after which 2, 5, 10 or 20% of a solvent such as propylene glycol (PG) (See Joabsson specification, pg. 32, lines 2-7).  Joabsson et al. demonstrated in Example 2, the need for solvent with certain depot precursors in order to obtain an injectable formulation (See Joabsson specification, pg. 32, lines 9-10).  Moreover, Joabsson et al. teaches that the amount of ethanol in the pre-formation ranges from 0.1-10% of component (c) (See Joabsson specification, pg. 12, lines 24-27).  Therefore, when reading the teachings of Joabsson et al. as a whole pursuant to MPEP 2141, Joabsson et al. encompasses pre-formulations with various components and/or weight percentages including instantly claimed components (a)-(d).  Thus, the total level of component (d) encompassing 5 and 10 wt% and component (c) encompassing 0.1-10 wt% overlaps with the total level of components (d) and (c) as recited in instant claims 17 and 45.

	For claim 20, with respect to where (d) is PG and the ratio of components c:d is in the range 30:70 to 70:30, Joabsson et al. teaches in a specific embodiment in Example 2 that a mixture of PC/GDO/EtOH was prepared according to the method in Example 1 (See Joabsson specification, pg. 32, lines 1-2).  All, or nearly all, of the EtOH was removed from the mixture with a rotary evaporator and the resulting solid mixtures were weighed in a glass vial after which 2, 5, 10 or 20% of a solvent such as propylene glycol (PG) (See Joabsson specification, pg. 32, lines 2-7).  Joabsson et al. demonstrated in 

For claim 21, where the pre-formulation has an L2 phase structure, Joabsson et al. teaches that it is important that the pre-formulations are not liquid crystalline prior to administration because bulk liquid crystalline phase is generally highly viscous (See Joabsson specification, pg. 11, lines 24-26).  Thus, Joabsson et al. teaches that the pre-formulations are low viscosity, non-liquid-crystalline formulations which undergo a phase change upon administration to form a liquid crystalline mass where particularly preferred examples of low viscosity mixtures are molecular solutions and/or isotropic phases such as L2 and/or L3 phases (See Joabsson specification, pg. 11, lines 26-29).  As such, the teachings of Joabsson et al. satisfy the claim limitation as recited in claim 21.     

For claim 23, where the low viscosity mixture does not comprise GLP-1, GLP-1 analogues and GLP-1 receptor agonists and/or antagonists, Joabsson et al. teaches many octreotide pre-formulations that do not contain GLP-1, GLP-1 analogues and GLP-1 receptor agonists and/or antagonists such as Formulations F to T in Example 7 (See Joabsson specification, pg. 35, lines 10-16).  As such, the pre-formulations taught by Joabsson et al. do not comprise GLP-1, GLP-1 analogues and GLP-1 receptor agonists and/or antagonists thereby satisfying the claim limitation as recited in claim 23.

For claim 24-25, where the pre-formulation is contained in a pre-filled administration device as recited in claim 24 where the device is a syringe or syringe barrel as recited in claim 25, Joabsson et al. teaches that a disposable administration device pre-loaded with a measured dose of a pre-formulation 

For claims 26-28, Joabsson et al. teaches that the pre-filled devices contain a single dose of 1 to 500 mg of the somatostatin analogue, preferably 5 to 300 mg (See Joabsson specification, pg. 19, lines 9-22; pg. 28, lines 32-33).  As such, the single dose taught by Joabsson et al. overlaps with the claimed single dose of 1 to 200 mg of peptide somatostatin receptor agonist as recited in claim 26.  Moreover, Joabsson et al. teaches that when the somatostatin analogue is octreotide, the pre-filled device contains around 0.2 to 3 mg per day between scheduled administrations (See Joabsson specification, pg. 29, lines 1-2).  As such, the pre-filled device containing around 0.2 to 3 mg per day as taught by Joabsson et al. overlaps with the claimed pre-filled device containing around 0.2 to 4 mg per day as recited in claim 27.  Furthermore, Joabsson et al. teaches that the pre-filled devices contain a total volume for administration of no more than 5 ml (See Joabsson specification, pg. 29, lines 1-2).  As such, the teachings of Joabsson et al. satisfy the claim limitation as recited in claim 28. 

For claim 29, where an administration device containing a pre-formulation is part of a kit, Joabsson et al. teaches that the pre-filled devices may be suitably included in an administration kit (See Joabsson specification, pg. 10, lines 20-30).  As such, the teachings of Joabsson et al. satisfy the claim limitation as recited in claim 29. 

For claim 47, with respect to where component (d) has a dielectric constant of at least 28 at 25ºC, it is noted that, although, Joabsson et al. does not expressly teach that PG has a dielectric constant of at least 28 at 25ºC, Sengwa et al. evidences that PG has a static dielectric constant of 30.2 at 25ºC (See Sengwa article, pg. 52, Table 1).  Therefore, it necessarily follows that Joabsson et al. teaches that PG as 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Joabsson et al. does not expressly teach that the somatostatin analogue consisting of pasireotide pamoate as recited in claim 1.  However, this deficiency is cured by the teachings of the Nature article and Lambert et al. by constituting a simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Joabsson et al. does not expressly teach the claimed weight percentages of components (a), (b), (c), and (e) as recited in claims 1, 13-15, and 48-49.  However, the weight percentages/amount taught by Joabsson et al. overlap with the claimed weight percentage/amount of components (a), (b), (c), and (e) as further articulated below.   
Joabsson et al. does not expressly teach the claimed weight percentage of component (d) is between 5-15 wt.% as recited in claim 1, where the weight percentage is present at a level of 6-12 wt.% as recited in claim 46, where the weight percentage is present at a level of 5-10 wt% as recited in claims 48-49.  However, the weight percentage taught by Joabsson et al. lies within the claimed weight percentage ranges as further articulated below.  
Joabsson et al. does not expressly teach that components (c) and (d) combined are present at a level less than or equal to 25 wt% as recited in instant claim 17; and where components (c) and (d) combined are present at a level less than or equal to 15-20 wt% as recited in instant claim 45. However, the weight percentage taught by Joabsson et al. lies within the claimed weight percentage ranges as further articulated below.  
Joabsson et al. does not expressly teach that the ratio of components a:b is in the range of 40:60 to 54:46 as recited in claim 1 or in the range of 45:55 to 54:46 as recited in claim 18.  However, the ratio of a:b taught by Joabsson et al. overlap with the claimed ratio of a:b as further articulated below.  

Joabsson et al. does not expressly teach that the pre-filled administration device contains a single dose of 1 to 200 mg of peptide somatostatin receptor agonist as recited in claim 26, that the device contains the peptide somatostatin receptor agonist at around 0.2 to 4 mg per day between scheduled administrations as recited in claim 27.  However, the amounts taught by Joabsson et al. overlap with the claimed amounts as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143
With respect to where the somatostatin analogue consists of pasireotide pamoate as recited in instant claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Joabsson et al. and utilize pasireotide pamoate as the somatostatin analogue in the pre-formulation in lieu of octreotide pamoate thereby treating a subject suffering from Cushing’s Disease.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because pasireotide was known to be effective in treating Cushing’s Disease because it exhibited affinity to the somatostatin receptor 5 as compared to octreotide as taught by the Nature article thereby constituting a simple substitution to yield predictable results.  Moreover, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because pasireotide pamoate was known to be formulated in microparticle pharmaceutical compositions exhibiting a lower initial release of the active ingredient and/or a longer duration of action and/or a favorable pharmacokinetic release profile in order to treat Cushing’s Disease as taught by Lambert et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pre-formulations of Joabsson et al. contained a somatostatin analogue such as octreotide or a salt thereof such as octreotide pamoate and therefore substituting pasireotide in lieu of octreotide to result in pasireotide pamoate would support the treatment of Cushing’s Disease by constituting a simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of KSR.

With respect to the weight percentages of components (a), (b), (c) and the dosage amount of component (e),  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentages of components (a), (b), (c) would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 20-50 wt.% of component (a), 20-54 wt.% of component (b), and 5-15 wt.% of component (c) as recited in claim 1, 30-40 wt.% of component (a) as recited in claim 13, 30-45 wt.% of component (b) as recited in claim 14, and 5-12 wt.% of component (c) as recited in claim 15; 30-45 wt% of component (a), 30-45 wt% of component (b), and 7.5-10 wt% of component (c); and 38-43 wt% of component (a), 38-43 wt% of component (b), and 7.5-10 wt% of component (c)) overlaps with the prior art weight percentages of components (a), (b), (c)  (i.e., 40-70 of component (a), 30-60% of component (b), 0.1-10% of component (c)).  Additionally, the claimed dosage amount of component (e) would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 5 to 150 mg/ml as recited in claim 1, 10 to 100 mg/ml as recited in claims 4 and 48, and 20-70 mg/ml as recited in claim 49) overlaps with the prior art amount of component (e) (i.e., 2 mg/ml to 56 mg/ml).

With respect to the weight percentage of component (d),  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (d) would have been obvious to one of ordinary skill in the art since the prior art weight percentage of PG (i.e., 2, 5, or 10 wt.%) lies within with the claimed weight percentage ranges (i.e., 5-15 wt.% as recited in claim 1, 6-12 wt.% as recited in claim 46, 5-10 wt.% as recited in claims 48-49).

With respect to the ratio of components a:b in the low viscosity mixture, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the ratio of components a:b in the low viscosity mixture would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 40:60 to 54:46 as recited in claim 1 or in the range of 45:55 to 54:46 as recited in claim 18) overlaps with the prior art ratio of components a:b (i.e., 40:60 to 70:30 where ratios around 50:50 are highly effective).  

With respect to the ratio of components c:d in the low viscosity mixture, it is noted that Joabsson et al. teaches formulations having 2, 5, 10, or 20 wt% of PG and teaches pre-formulations having at least one oxygen containing organic solvent such as ethanol in an amount ranging from 0.1-10 wt%.  The ratio between components c:d is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal ratio between components of c:d in the pre-formulation needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the ratio between components c:d, such as the weight percentages taught by Joabsson et al., because an ordinary skilled artisan would have been able to utilize the teachings of Joabbson et al. to obtain various ratios between components c:d with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the ratio between components c:d in the pre-formulation would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to the single dose of 1 to 200 mg of peptide somatostatin receptor agonist in the pre-filled device, and that the device contains the peptide somatostatin receptor agonist at around 0.2 to 4 mg per day between scheduled administrations, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 4-6, 9-15, 17-18, 20-21, 23-29, and 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joabsson et al. WO 2006/075124 A1 published July 20, 2006 (cited in the IDS received on 2/13/15) in view of "Somatostatin analogue shows promise in Cushing’s disease,” Nature Rev. 9:830 (2010) (hereinafter “the Nature article”) (cited in the Restriction Requirement mailed on 4/12/16), and Lambert et al., U.S. Publication No. 2010/0178344 A1 published on July 15, 2010 (cited in the IDS received on 5/15/19), as applied to claims 1-7, 9-15, 17-18, 20-21, 23-29, and 45-47 above, and further in view of Nistor et al. WO 2010/020794 A1 published on February 25, 2010 (cited in the IDS received on 2/13/15) as applied to claims 9 and 11 herewith.  

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Please see discussion above with respect to the teachings of Joabsson et al. and the Nature article for claims 1, 4-6, 9-15, 17-18, 20-21, 23-29, and 45-49.

	For claim 9, with respect to where the low viscosity mixture comprises an antioxidant such as EDTA or citric acid, Nistor et al. teaches a formulation comprising (i) a lipid matrix, (ii) at least one 

	For claim 11, with respect to where component (b) comprises at least one PC selected from the group consisting of DOPC, DPPC, DSPC, MPPC, MSPC, PMPC, etc., Joabsson et al. teaches that component (b) is at least one phosphatidyl choline (PC) where the PC can be derived from a natural source including egg, heart, brain, liver and plant sources including soybean (See Joabsson specification, pg. 15, lines 25-28).  
	Component (b) is preferably phosphocholine (PC) where the phospholipid is derived from natural sources including egg, heart, brain, liver, and plant sources including soybean (See Nistor specification, pg. 11, lines 31-33; pg. 12, lines 1-8).  Moreover, Nistor et al. teaches that a further advantageous component which can be included in the formulations is a lipid soluble acid (See Nistor specification, pg. 26, lines 26-27).  In particular, Nistor et al. teaches that citric acid and benzoic acid are highly preferred and preferably used in combination with PC (soy and/or DOPC), GDO, ethanol and optionally PG (See Nistor specification, pg. 27, lines 13-16).     

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Joabsson et al. does not expressly teach that the pre-formulation comprising a low viscosity mixture comprises a thiolated antioxidant and a chelating agent such as EDTA as recited in claim 9.  However, this deficiency is cured by the teachings of Nistor et al. by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143
With respect to where the pre-formulation comprising a low viscosity mixture comprises a thiolated antioxidant and a chelating agent such as EDTA as recited in claim 9, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Joabsson et al. and utilize a thiolated antioxidant in combination with a chelating agent such as EDTA in the pre-formulation thereby effectively stabilizing the lipid based compositions.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because including a thiolated antioxidant and a chelating agent such as EDTA was known to be effective in stabilizing the lipid based compositions as taught by the Nistor et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pre-formulations of Joabsson et al. contained lipid matrix comprising at least one diacyl glycerol and at least one PC and therefore including a thiolated antioxidant and a chelating agent such as EDTA would support the effective stabilization of the lipid based compositions by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to where component (b) comprises at least one PC such as DOPC as recited in claim 11, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Joabsson et al. and utilize a pre-formulation comprising a low viscosity mixture comprising component (b), i.e., at least one PC, where the PC is DOPC in lieu of soy PC.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because component (b) of lipid formulations were known to include soy and/or DOPC as taught by Nistor et al. thereby constituting a simple substitution to yield predictable results.  One of ordinary skill in 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the pending claims are not prima facie obvious over the combination of references for the reasons stated by the Declarant above (See Applicant’s Response received on 7/8/21, pg. 2-8), and thus, will not be reiterated herewith.

Response to Arguments
Applicant’s arguments filed 7/8/21 with respect to claims 1, 4-6, 9-15, 17-18, 20-21, 23-29, and 45-49 as being unpatentable pursuant to 35 CFR 103(a) have been considered but they are not persuasive for the reasons stated above in the “Response to Amendments” section.  Applicants are respectfully directed to the response provided above, and thus, will not be reiterated herewith.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 4-6, 10, 12-15, 17-18, 20-21, 23-29, and 45-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-13 of U.S. Patent No. 9,820,934 B2 (Nistor et al. (I) (previously rejected as Application No. 12/674,226) in view of Joabsson et al. WO 2006/075124 A1 published July 20, 2006 (cited in the IDS received on 2/13/15), "Somatostatin analogue shows promise in Cushing’s disease,” Nature Rev. 9:830 (2010) (hereinafter “the Nature article”) (cited in the Restriction Requirement mailed on 4/12/16), Lambert et al., U.S. Publication No. 2010/0178344 A1 published on July 15, 2010 (cited in the IDS received on 5/15/19), and Nistor et al. WO 2010/020794 A1 published on February 25, 2010 (cited in the IDS received on 2/13/15).  
Nistor et al. (I) claims:
A non-aqueous pre-formulation comprising a low viscosity mixture of:
a)    30-70 wt.% of at least one neutral diacyl lipid and/or tocopherol;
b)    30-60 wt.% of at least one phospholipid;
c)    at least one biocompatible, organic solvent comprising ethanol;
d)    at least one peptide active agent other than a GLP-1 receptor agonist; and
e)    0.1-5% wt.% of at least one lipid soluble acid selected from methane sulfonic acid or hydrochloric acid;
wherein the molar ratio of said peptide active agent to said lipid soluble acid is 1:1 to 1:30; wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid.
(See Nistor (I) claim 1).  Nistor et al. (I) also claims that component (a) comprises at least one diacyl glycerol and component (b) comprises at least one phosphatidyl choline (See Nistor (I) claim 2).  Plus, Nistor et al. (I) claims where the organic solvent comprises ethanol at a level of 0.1 to 20% by weight (See Nistor (I) claims 3, 5-6, 22-23) and where the organic solvent comprises ethanol and optionally 
	However, Nistor et al. (I) does not claim the weight percentage of propylene glycol (PG) or the ratio amounts between the components.  The teachings of Nistor et al. cure the deficiency with respect to the weight percentage of PG and ratio amounts involving PG and the teachings of Joabsson et al. cure the deficiency with respect to the ratio amounts of components (a), (b), (c), and (e).  
	Nistor et al. (I) also does not claim that the peptide active agent is at least one somatostatin receptor agonist consisting of pasireotide pamoate.  The teachings of Joabsson et al., the Nature article, and Lambert et al. cure this deficiency because an ordinary skilled artisan would be motivated to substitute pasireotide pamoate for octreotide pamoate with a reasonable expectation of success as discussed in the 103 rejection above.
Additionally, please see the rationales/motivations to with respect to the weight percentages and ratio amounts stated in the 103 rejections above.  Briefly, one of ordinary skill in the art would be motivated to utilize the weight percentages and ratio amounts with respect to propylene glycol taught by Nistor et al. as the weight percentages/ratio amounts claimed by Nistor et al. (I) with a reasonable expectation of success because utilizing the weight percentages/ratio amounts taught by Nistor et al. would constitute either the “use of known technique to improve similar devices (methods, or products) in the same way, or “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” pursuant to KSR.  Furthermore, one of ordinary skill in the art would be motivated to utilize pasireotide as the peptide active agent because Joabsson et al. suggests pre-formulations comprising a low viscosity mixture with similar components as claimed by Nistor et al. (I) and because the Nature article provides a motivation to substitute pasireotide for octreotide.  Therefore, an ordinary skilled artisan would expect the similar properties as those established by Joabsson et al. 

Claims 1, 4-6, 9-10, 12-15, 17-21, 23-29, and 45-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-11, 13, 15-17, 28-30, 50-51, and 54-59 of copending Application No. 14/117,994 (Tiberg et al. US Publication No. 2014/0162944 A1) (cited in the Action mailed on 11/23/16) in view of Lambert et al., U.S. Publication No. 2010/0178344 A1 published on July 15, 2010 (cited in the IDS received on 5/15/19).  
Tiberg et al. claims: 
1.    (Currently Amended) A pre-formulation consisting of a low viscosity mixture of:
a)    a lipid component consisting of:
at least 95 wt% of:
a1) 20-80 wt.% of at least one diacyl glycerol and/or a tocopherol;
a2) 20-80 wt.% of at least one phosphatidyl choline (PC); and 
0-5 wt% of the at least one impurity associated with components a1) and/or a2);
b)    5-16 wt.% of ethanol;
c)    1-12 wt.% of propylene glycol;
d)    0.1 to 10 wt% octreotide or a halide thereof or a physiologically acceptable acid thereof;
e)    optionally 0.0008-0.1 wt.% at least one antioxidant selected from the group consisting of ascorbic acid, EDTA, and citric acid;
wherein the pre-formulation has a viscosity of 10-750 mPas at 20 °C;
wherein the ratio of components a1:a2 is in the range 45:55 to 54:46; 
wherein components b) and c) are present in the pre-formulation in an approximately equal amount; and
wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with excess aqueous fluid, and wherein the pre-formulation is for subcutaneous injection.
(See Tiberg claim 1).  It is noted that the weight percentages of components (a1), (a2), (b), (c), and (d) claimed by Tiberg et al. overlap with the claimed weight percentages.  Tiberg et al. also claims that component (a) comprises GDO (See Tiberg claim 2), component (b) comprises soy PC (See Tiberg claim 3), and component (c) comprises ethanol (See Tiberg claim 4).  The optional antioxidant is EDTA (See Tiberg claim 7).  Tiberg et al. further claims that component (a) is present at a level of 30-40 wt.% (See Tiberg claim 9), component (b) is present at a level of 30-40 wt.% (See Tiberg claim 10), component (c) is present at a level of 6-14 wt.% (See Tiberg claim 11).  Moreover, Tiberg et al. claims that the ratio of 
Additionally, for claim 1, with respect to where pasireotide is in the salt form of pasireotide pamoate, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Tiberg et al. teaches that octreotide is typically administered as the acetate salt (See Tiberg specification, paragraph [0113]).  However, Tiberg et al. also teaches that several clinical studies feature the octreotide pamoate, which has a terminal half-life of around 1.7 hours compared to the natural hormone (See Tiberg specification, paragraph [0113]).  As such, the combination of Tiberg et al. and 
	Furthermore, please note that the weight percentage and/or ratio amounts claimed by Tiberg et al. overlap with the presently claimed weight percentages and/or ratio amounts.  Please see rationale/motivation to utilize the presently claimed weight percentages and/or ratio amounts stated in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4-6, 10-15, 17-21, 23-29, and 45-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9-10, 12-25, 27, and 31-36 of U.S. Patent No. 9,555,118 B2 (Tiberg et al. (I)) (cited in the Action mailed on 8/7/17). Note: Application No. 14/362,542 (Tiberg et al. (I) US Publication No. 2014/0329749 A1) has recently issued as U.S. Patent No. 9,555,118 B2.  
Tiberg et al. (I) claims: 
1.    (Currently amended) A pre-formulation comprising a low viscosity, non-liquid crystalline, mixture of:
a.    25-55 wt.% of at least one diacyl glycerol and/or at least one tocopherol;
b.    25-55 wt.% of at least one phospholipid component having
i.    polar head groups comprising more than 50% phosphatidyl ethanolamine, and
ii.    two acyl chains each independently having 16 to 20 carbons wherein at least one acyl chain has at least one unsaturation in the carbon chain, and there are no more than four unsaturations over two carbon chains;
c.    5-25 wt.% of at least one biocompatible, oxygen containing, low viscosity organic solvent;
wherein 0.1-10 wt.% of at least one peptide active agent comprising at least one somatostatin receptor agonist is dissolved or dispersed in the low viscosity mixture; wherein the pre-formulation has a viscosity of 0.1 to 5000 mPas; and wherein the pre-formulation forms, or is capable of forming, at least one non-lamellar liquid crystalline phase structure upon contact with an aqueous fluid.
(Tiberg (I) claim 1).  Tiberg et al. (I) also claims that the peptide active agent is a chloride, an acetate, a pamoate, or a tartrate salt (Tiberg (I) claim 3) where the active agent can be pasireotide (Tiberg (I) claim 
	Additionally, Tiberg et al. (I) claims an injectable pre-formulation which forms a depot providing continuous release of active agent for at least two weeks wherein the active agent comprises octreotide or pasireotide (Tiberg (I) claim 27).  Tiberg et al. (I) also claims a pre-filled administration device containing the pre-formation (Tiberg (I) claim 31) where the device is a syringe or syringe barrel (Tiberg (I) claim 32), contains a single dose of 1 to 200 mg of a peptide active agent comprising at least one somatostatin receptor agonist (Tiberg (I) claim 33), contains a peptide active agent comprising at least one somatostatin receptor agonist at around 0.2 to 4 mg per day between scheduled administrations (Tiberg (I) claim 34), and containing a total volume for administration of no more than 5 ml (Tiberg (I) claim 35).  Plus, Tiberg et al. (I) claims a kit comprising the administration device (Tiberg (I) claim 36).  Therefore, the ‘118 patented claims are not patentably distinct from the instantly claimed invention.      

Claims 1, 4-6, 10-15, 17-21, 23-29, and 45-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-10, 12-27, and 29-30 of U.S. Patent No. 9,585,959 B2 (Tiberg et al. (II)) (cited in the Action mailed on 8/7/17). Note: Application No. 14/362,517 (Tiberg et al. (II) US Publication No. 2014/0348903 A1) has recently issued as U.S. Patent No. 9,585,959 B2.  
Tiberg et al. (II) claims: 
1.    (Previously Presented) A pre-formulation comprising a low viscosity, non-liquid crystalline, mixture of:
a)    at least one diacyl glycerol and/or at least one tocopherol;
b)    at least one phospholipid component having
i.    polar head groups comprising more than 50% phosphatidyl ethanolamine, and
ii.    two acyl chains each independently having 16 to 20 carbons wherein at least one acyl chain has at least one unsaturation in the carbon chain, and there are no more than four unsaturations over two carbon chains;
c)    at least one biocompatible, oxygen containing, low viscosity organic solvent;
wherein optionally at least one bioactive agent is dissolved or dispersed in the low viscosity mixture;
wherein the pre-formulation has a viscosity of 0.1-5000 mPas; and
wherein the pre-formulation forms, or is capable of forming, at least one non-lamellar liquid crystalline phase structure upon contact with an aqueous fluid.
(Tiberg (II) claim 1).  Tiberg et al. (II) also claims that the active agent can be pasireotide pamoate as pre-formulation 28 (See Tiberg (II) claim 30).  Component (a) consists essentially of a mixture of GDO and tocopherol (Tiberg (II) claim 6), and component (b) can be phosphatidyl cholines (Tiber (II) claim 7).  Furthermore, Tiberg et al. (II) claims that the phospholipid of component (b) further comprises at least one phospholipid having (i) polar head groups comprising at least 90% phosphatidyl choline, and (ii) two acyl chains each independently having 16 to 20 carbons wherein at least one acyl chain has at least one unsaturation in the carbon chain, and there are no more than four unsaturations over two carbon chains (Tiberg (II) claim 9), or where the phospholipid of component (b) comprises at least 10% PC, SPC, DOPC or mixtures thereof (Tiberg (II) claim 10).  The pre-formulation has a molecular solution, L2 and/or L3 phase structure (Tiberg (II) claim 12).  Tiberg et al. (II) also claims that components (a) to (b) have a ratio 

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until allowable subject matter is indicated (See Applicants Response received on 7/8/21, pg. 9).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until allowable subject matter is indicated is acknowledged.  As such, the double-patenting rejections are maintained. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654